Citation Nr: 0935895	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include depression and posttraumatic 
stress disorder (PTSD) and if so, whether entitlement to 
service connection is warranted.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
(RO), which reopened the Veteran's claim of service 
connection for depression, formerly psychiatric disorder to 
include PTSD due to personal trauma, but denied the claim on 
its merits.  The Board notes that during the course of the 
appeal, the Veteran's claims file was temporarily brokered to 
the Cleveland, Ohio, VA Regional Office.

In November 2006, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In January 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Service connection for PTSD and depression was denied in 
a January 2002 rating decision.  The Veteran was notified of 
this decision and of her appeal rights.  She did not appeal.

3.  Since the January 2002 rating decision which denied 
service connection for PTSD and depression, the evidence 
received was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for an acquired psychiatric disorder, to 
include depression and PTSD.  

4.  The Veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence of 
her alleged in-service stressor.  

5.  There is no competent evidence of a nexus between the 
Veteran's acquired psychiatric disorder, to include 
depression and PTSD, and her military service.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision, which denied 
entitlement to service connection for PTSD and depression, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.302(b), 20.1103 (2008).

2.  The evidence received since the January 2002 rating 
decision, which denied service connection for PTSD and 
depression, is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2008).

3.  An acquired psychiatric disorder, to include PTSD and 
depression, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for psychosis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1131, 1133, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Furthermore, if 
the Veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and that testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the Veteran's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  If the Veteran was not engaged in combat, 
corroborative evidence of the claimed in-service stressors 
must be introduced.  

The Board notes that term "psychosis" includes the 
following disorders: brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical 
condition, psychotic disorder, not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder.  See 38 C.F.R. § 3.384 (2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).  

II.  Decision
A.  New and Material Evidence

At the time of the January 2002 rating decision, which denied 
service connection for PTSD and depression, the evidence of 
record consisted of the Veteran's service treatment records, 
personnel records, VA outpatient treatment records from 
August 1996 to October 2001, and the Veteran's formal 
application for compensation benefits.  In a December 1999 
personal statement, the Veteran stated that while stationed 
in Germany as a member of the 144th Engineering Battalion, 
she was sexually assaulted in July 1984.  She further added 
in her April 2001 formal application for compensation 
benefits, that she was raped in the military and sought 
medical assistance thereafter for venereal disease (VD) 
treatment and pregnancy testing.  

Upon a review of the record, the RO noted that although VA 
outpatient treatment records reflect a diagnosis of PTSD with 
a reported long history of sexual trauma, there is no 
supporting evidence that the claimed in-service stressor 
actually occurred.  The RO explained that her service 
treatment records were void of any treatment for anxiety, 
nerves, or depression during her active service.  In 
addition, although the service treatment records indicate 
treatment for gonorrhea, this treatment occurred several 
months before the purported sexual assault.  The RO concluded 
that in the absence of evidence supporting the in-service 
stressor, service connection must be denied.  The Veteran was 
notified of the denial in a January 2002 letter, including 
her appeal rights, and she did not appeal the decision.  
Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  

The Board has reviewed the evidence of record since January 
2002 and finds that the Veteran has submitted new and 
material evidence to reopen the claim for service connection 
for an acquired psychiatric disorder, to include depression 
and PTSD.  The Veteran has submitted additional statements 
and provided hearing testimony with regard to her depression 
and PTSD, as well as additional clinical evaluations that 
reflect her current psychiatric symptomatology.  More 
importantly of record is a VA medical statement that 
discusses whether the Veteran's psychiatric disability is 
attributable to her in-service sexual assault.  The evidence 
is new and material, as it relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for an acquired psychiatric disorder, to include depression 
and PTSD.  Thus, the claim is reopened and will be considered 
on the merits as discussed below.  

B.  Service Connection  

The Veteran testified during the November 2006 hearing that 
her PTSD and depression are related to being sexually 
assaulted during her military service.  She explained that in 
July of 1984, she was walking with a friend from the military 
post onto a field.  After turning down the field, the friend 
started to touch her inappropriately, which scared her.  The 
Veteran stated that she began to run, but he eventually 
caught her and pushed her body down to the ground.  While on 
the ground, she was choked, sexually assaulted, raped, and 
left alone in the field.  Afterwards, the Veteran admitted 
that she took a shower and did not tell anybody about the 
rape because she feared he was going to hurt her again, but 
later told her mother and sister what happened without going 
into any details.  The Veteran contends that this event 
during her military service caused her PTSD and depression.  

In regards to the Veteran's PTSD, the Veteran contends that 
her noncombat-related stressor caused her PTSD.  As the 
Veteran's claimed stressor does not involve being engaged in 
combat with the enemy, her lay testimony alone is not enough 
to establish the occurrence of the alleged stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  To that end, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.  Since the 
Veteran's claimed stressor alleges trauma of a sexual nature, 
the Board notes that in Patton v. West, 12 Vet. App. 272, 278 
(1999), the Court specified that there are special 
evidentiary procedures for PTSD claims based on personal 
assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart 
ii.1.D.17.  Because personal trauma is an extremely personal 
and sensitive issue, many incidents of personal trauma are 
not officially reported, and the victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  It is often 
necessary to seek alternative evidence.  Id.  

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) provides that if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) (3).  

In the instant case, the Veteran has asserted, including 
sworn testimony before the undersigned, that she is entitled 
to service connection for PTSD because she has developed this 
disability as a direct result of the in-service rape.  
However, a review of the service treatment records and post 
service medical evidence does not reveal any reliable 
evidence which might substantiate her assertion in this 
regard.  Although the Veteran was diagnosed with gonococcal 
infection in August 1982, as indicated in her service 
treatment records, this occurred before the reported in-
service rape.  Thereafter, there are no complaints, 
treatment, or diagnosis of a psychiatric disorder, and the 
Veteran declined a separation medical examination in 
September 1984.  In addition, her service personnel records 
do not reflect any disciplinary problems, and there is no 
indication that the Veteran was sexually assaulted in 
service.  Moreover, pursuant to the January 2007 Board 
remand, the RO attempted to verify the Veteran's alleged 
stressor.  However, the Veteran failed to respond to the RO's 
request for additional evidence or information surrounding 
the alleged in-service rape.  

Although post service clinical evidence includes records 
reflecting diagnoses of PTSD, the diagnoses are not 
necessarily based on the actual occurrence of the Veteran's 
claimed in-service rape.  They are based entirely on her 
assertions in this regard, rather than any reliable or 
objective confirmatory evidence.  The Court has stated that 
"[i]t is the duty of the [Board] as the factfinder to 
determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  As such, the Veteran was afforded a VA examination 
in April 2009 for her PTSD.  During the examination, the 
Veteran reported the rape incident with the fellow soldier, 
along with being raped by a senior citizen at 11 years old, 
and by her husband after discharge from service.  After a 
mental status examination of the Veteran, the examiner 
diagnosed the Veteran with PTSD, schizophrenic disorder 
paranoid type with auditory hallucinations, polysubstance 
dependence of cocaine and cannabis, and alcohol dependence.  
The VA examiner concluded that her PTSD was more probable 
than not secondary on an "equal and inseparable basis to 
sexual traumas prior to military service, sexual traumas 
while [on] active duty . . . [and] sexual trauma since 
leaving active duty . . . with [an] ongoing history of 
alcohol substance abuse secondary to PTSD."  

Although a VA physician concluded in April 2009 that her PTSD 
is related to the alleged in-service rape, this conclusion 
was apparently based on the Veteran's historical account.  
There is, however, no indication that the physician based his 
opinion on anything other than a subjective history provided 
by the Veteran because there is no evidence of record 
corroborating her claimed in-service stressor.  The Board may 
disregard medical opinions based only on subjective history 
if the conclusions reached in such opinions are unfounded by 
the evidence of record.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Medical history provided by a Veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The Board is cognizant of recent decisions of the Court in 
this area, such as Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); wherein the Court held that VA cannot reject a 
medical opinion simply because it is based on a history 
supplied by the Veteran and that the critical question is 
whether that history was accurate.  See also, e. g., Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  
However, the Veteran herself does not appear to be an 
accurate historian.  This is evident by a November 2007 
private medical report, which states that the Veteran 
reported being raped by a man in the bathroom.  Additionally, 
in February 1998, before filing her psychiatric claim due to 
sexual assault, the Veteran indicated that she had been 
sexually assaulted by non military persons.  Moreover, as 
previously indicated, service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition; 
credible supporting evidence that the claimed in-service 
stressor occurred; and, a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  Although the medical evidence of record reflects a 
current diagnosis of PTSD and the April 2009 VA examiner 
attributes the Veteran's PTSD to her military service and the 
in-service rape, the current diagnosis is based on the 
unverified stressor event claimed by the Veteran.  As such, 
because the diagnosis rests on a stressor which cannot be 
verified, it fails to satisfy the criteria noted above for a 
valid PTSD diagnosis for VA purposes.  See 38 C.F.R. § 
3.304(f).  

As noted above, under 38 C.F.R. § 3.304(f), statements from 
family members, roommates, fellow service members, or clergy 
can be used in corroborating an in-service stressor due to 
personal assault for the purposes of establishing service 
connection.  At the November 2006 Board hearing, the Veteran 
admitted to not reporting the incident in service because she 
was afraid her alleged attacker would hurt her again.  She 
further added that she "kind of sort of" told her mother 
and sister about the incident, but did not give any details.  
This assertion is supported by two letters submitted by her 
mother and sister received by the RO in April 2005.  In both 
letters, the mother and sister state that they had knowledge 
of the alleged in-service rape.  However, in this case, the 
two letters do not corroborate her alleged in-service rape 
because there is no indication of when they were initially 
told of the rape.  The letters appear only to show that they 
were aware of the alleged rape, which does not show certainty 
that the alleged rape happened in-service.  Additionally, 
there is no mention in her statement that she reported the 
sexual assault to the authorities.  Accordingly, the Board 
concludes that the Veteran was unable to obtain statements 
attesting to her claimed stressor event from roommates, 
fellow service members, or clergy who she had known while in 
service.  Thus, service connection for PTSD based on sexual 
assault is not warranted.  

Turning to the merits of the Veteran's claim of service 
connection for an acquired psychiatric disorder, to include 
depression, on a direct basis, as previously mentioned, 
service treatment records reflect no complaints or treatment 
for a psychiatric disorder, and the Veteran declined a 
separation examination upon discharge from service in 
September 1984.  

Post service treatment records reflect a myriad of 
psychiatric disabilities, ranging from psychosis, 
schizoaffective disorder, depression, organic hallucinosis, 
cocaine dependence, ethanol dependence, and schizophrenic 
disorder paranoid type with auditory hallucinations.  VA 
outpatient treatment records beginning in August 1996 reflect 
treatment for the Veteran's psychiatric disorder.  She was 
noted to have struggled for many years with cocaine 
addiction, chronic auditory hallucinations, and social 
displacement.  In August 2003, a VA psychiatrist stated that 
the Veteran's cocaine dependence and chronic psychosis are 
"probably induced by [a] long h[istory] of substance use . . 
. ."  Similarly, a VA nurse and psychiatrist stated in a 
September 2003 in-patient VA summary that her psychotic 
features (hearing voices/audio hallucinations) are a "direct 
result of long term use of cocaine/alcohol."  However, not 
one of the treatment records etiologically relates the 
Veteran's current psychiatric disorder, including depression, 
to service or any event of service.  These records do not 
show that any psychiatric disorder, initially treated in 
1996, manifested as a chronic disease prior to that date or 
within one year after discharge from service, and reflect no 
reference to them as being related to military service.  In 
this case, the lack of any evidence of complaints or symptoms 
in the intervening years since active service must be 
considered as a factor, along with other factors concerning 
the Veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  The Board finds that there is no 
probative medical evidence suggesting a link between the 
Veteran's period of service and her acquired psychiatric 
disorder, to include depression, and service connection for 
such disability is not warranted.  

Finally, the Board also notes that service connection is not 
warranted for the Veteran's schizophrenic disorder paranoid 
type with auditory hallucinations.  Even though the April 
2009 VA examiner diagnosed the Veteran with schizophrenic 
disorder paranoid type with auditory hallucinations in 1993, 
he opined that her symptoms associated with this disability 
manifested in 1993 with the indication of onset in early 
adolescence.  Without evidence of a psychiatric disorder in 
service, psychosis within the first post-service year, and 
with no evidence of a nexus between schizophrenic disorder 
and service, service connection for such disability is not 
warranted.  As such, there is no medical evidence of record 
indicating that her schizophrenic disorder is attributable to 
her active military service.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that her acquired psychiatric disorder, to 
include depression and PTSD are related to her military 
service.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, psychiatric 
disorders require specialized training for a determination as 
to diagnosis and causation, and are therefore not susceptible 
of lay opinions on etiology.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include depression and PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2003 letter.  In the June 2003 letter, 
VA informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show she had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  See also the April 
2007 VCAA letter.  

As to informing the Veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that she could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The Veteran was apprised of the information 
necessary to reopen her claim in the June 2003 VCAA letter.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, the April 2007 VCAA letter 
to the Veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Although this notice was not issued 
before the December 2003 rating decision on appeal, the 
Veteran has not been prejudiced, as the Veteran's pending 
claim is denied.  A supplemental statement of the case (SSOC) 
was also issued to her in May 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, service personnel records, VA outpatient 
treatment records from August 1996 to April 2006, private 
treatment records dated July 2005, and Social Security 
Administration (SSA) medical records.  The Veteran was also 
afforded a VA examination in connection with her claim.  The 
examiner reviewed the Veteran's medical history, recorded 
pertinent examination findings, and provided an opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  





ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
to include depression and PTSD is reopened.  

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


